Title: To Thomas Jefferson from Fulwar Skipwith, 7 August 1803
From: Skipwith, Fulwar
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Paris. 7 August 1803.
          
          I was favored about the middle of June with your letter of the 4th. May, with a remittence, in a bill on Messrs. Dupont de Nemours pere et fils & Co., for 2100 francs, to be invested in Wines, principally of the non-mosseux Champagne. Your predilection in favor the Wines raised formerly by Mr. Dorsay induced me to address myself to his family, he though living being ruined & insane. By his Daughter I was informed of his Estate having been divided and sold in small parcels, but that the most precious portion, for the excellence of its Wines, now belonged to a Mr. Biston. I wrote to Mr. Biston, and he sent me a few Bottles of his Wine of 1798 and 1800. The last has with my palate a most decided preference. I have therefore ordered the 400 Bottles you desire, of that Vintage to be put up with great care and forwarded so as to be at Havre by the 1st. of Septr.—The extraordinary heat of the Summer here, Reaumurs Thyrmometre having been for the last fortnight at from 24 to 29 degrees in the shade of a northern exposition, determined me not to put your Wine sooner in motion. There are at Havre three American Vessels that will sail in all september for the Chesepeak & the Delaware, by one of them I shall send you a 100 Bottles each of Chambertin & Monrachet of a remarkable good quality. If these as well as the Wine non-mosseux should please you, I hope to have again the satisfaction of receiving your orders for a fresh supply.
          Mr. Livingston left us a fortnight ago on an excurtion to Switzerland, & has charged me to correspond, when occasion requires, with this Government, and to forward with Mr. Marbois the execution of the late Convention respecting claims. His absence from Paris he fixed before his departure to six weeks. In the mean time no inconvenience has resulted from it. His indeavors with this Government to obtain a reasonable modification of their Arreté of the 1st. messidor concerning Neutral Vessels entering the ports of France, have proved ineffectual, nor do I expect, by what I am told at the Department of foreign Affairs that a change of that Arrete will be adopted untill some time of experience shall demonstrate how prejudiceable it is to the true interests of France herself. The American Board has been organized since five Weeks, and is now seriously engaged in the investigation and final liquidations of our Countrymens claims. It has become my duty to prepare & report on them for the Board, and I am happy to add that I have every prospect of being aided by Mr. Marbois, & Mr. Dufermon (the Counsellor of State now at the head of the french Council of Liquidation) in detecting & causing to be rejected some millions of fraudulent claims, which through the intrigues of some Individuals here, had been formerly liquidated as American claims.
          I pray you, Sir, to accept assurances of my constant attatchment & wishes for the preservation of your health.
          
            
              Fulwar Skipwith
            
          
          
            This Government has lately granted an Exequateur to Mr. Cathalan to exercise his functions of Commercial Agent.
            Our former Consul at Dunkerque Francis Coffyn has been promised by Mr. Talleyrand a similar favor, should you think proper to name him for that Port. No foreigner I can assure you is better qualified for this office than Mr. Coffyn, & unless a suitable American should present himself, who would preside at Dunkerque, I am of opinion that you would render service to the United States by appointing that Gentleman.
          
        